DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 5, 6, 8, 11, 13-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that an inadequate motivation to combine Hough and Douer is provided in the first office action
MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness - I.    EXEMPLARY RATIONALES (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
[0051] of Douer states that in the case of malfunctions, the unit, “may be easily and economically removed and replaced without having to pull the entire machine out of its location, or repairing the unit on site.”  Therefore a person of ordinary skill would be motivated to look to Douer for an economic and easily installable/removable vending option for frozen beverages.  Motivation language has been clarified in the below rejection.
Applicant argues that one of ordinary skill in the art would not modify the vending machine of Hough to include the hopper and cooling system of Dour
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Hough is in the field of a vending machine that dispense beverages, see [0003].  Douer is in the field of vending machines that dispense frozen beverages, see [0002].  Therefore, both Hough and Douer in the field of vending machines.  Further, Douer’s vending machine that provides easy and economic removal for the machine is reasonably pertinent to the beverage dispensing vending machine taught in Hough.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4, 7, 9, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US Pub No. 2018/0096554) and Douer (US Pub No. 2019/0166874).
Regarding claim 1, Hough teaches a connected frozen beverage machine, comprising:
a plurality of sensors adapted to produce a plurality of signals including at least a power signal (See [0027]) and low product signal when a product in the hopper is below a specified level ([0053]);
a retrofit module comprising a receiver for the plurality of signals and a communication component for sending the plurality of signals to a central system (See Fig. 1, -150, [0012] and [0017]).
	Hough does not teach a beverage dispenser comprising at least one hopper and a cooling system, cooling signal when the cooling system is running, and a power signal.
	Douer teaches a frozen beverage dispenser (See abstract) comprising at least one hopper and a cooling system ([0111] and [0050]), cooling signal when the cooling system is running ([0119]), and a power signal (abstract and [0087]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hough’s machine to include Douer’s to provide an easy and economical solution for repairing the machine. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Regarding claim 2, Hough teaches the retrofit module comprises a global positioning
system module (See [0069]).
	Regarding claim 4, Hough teaches the retrofit module integrated with an older vending machine (See [0011]).  The retrofit module can be placed within or outside of the existing dispenser. Placing the retrofit module within the housing of the beverage dispenser is one of a finite number of identified and predictable potential locations for placing the module.  A person of ordinary skill in the art could have pursued the placement within the dispenser with a reasonable expectation of success.
	Regarding claim 7, Hough teaches at least one of the plurality of signals is used to estimate the amount of a product being dispensed by the beverage dispenser (See [0037]).
Regarding claim 12, Hough does not teach a beverage dispenser comprising at least one hopper and a cooling system.
Douer teaches a frozen beverage dispenser (See abstract) comprising at least one hopper and a cooling system ([0111] and [0050]).
	Regarding claims 9 and 16-18, Hough teaches a food service equipment remote monitoring system (See abstract), comprising:
food service equipment products, comprising a plurality of sensors
adapted to produce a plurality of signals (See [0019] and [0053]); and
a retrofit module installed in each of the plurality of food service equipment products, the
retrofit module comprising a receiver for the plurality of signals (See Fig. 1 -150, [0011], and [0017] );
communication component for sending the plurality of signals to a central system (See [0030], [0037], [0062], and [0071]);
wherein the central system is adapted and configured to receive the plurality of signals
and generate alerts based on the signals (See [0053]).
	Douer teaches a plurality of food service products (See abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hough as applied to claim 9 above, and further in view of Taylor (US pub No. 2018/0007453).
	Regarding claim 10, Hough does not teach calculating throughput.
	Taylor teaches calculating throughput for a product (See [0032]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hough’s system to include Taylor’s calculation to provide data that allows for more placement of products which the consumer prefers and to ensure freshness of products. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683